     Case 2:19-cv-02087-APG-BNW Document 2 Filed 10/14/20 Page 1 of 5




 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    BYRON WILLIAMS,                                      Case No. 2:19-cv-02087-APG-BNW
 7                           Plaintiff,
                                                           ORDER
 8          v.
 9    DEPARTMENT OF HEALTH AND HUMAN
      SERVICES DIVISION OF PUBLIC AND
10    BEHAVIORAL HEALTH,
11                           Defendant.
12

13          Plaintiff Byron Williams is an inmate in the Nevada Department of Corrections who is

14   proceeding pro se. He alleges that the Department of Health and Human Services Division of

15   Public and Behavioral Health did not conduct an investigation into certain alleged physical abuse.

16   He moves to proceed in forma pauperis. (IFP Application (ECF No. 1).) Plaintiff submitted the

17   affidavit required by 28 U.S.C. § 1915(a) showing an inability to prepay fees or costs or give

18   security for them. Plaintiff’s request to proceed in forma pauperis, therefore, will be granted. The

19   Court now screens Plaintiff’s complaint (ECF No. 1-1) as required by 28 U.S.C. § 1915A.

20   I.     ANALYSIS

21          A.      Screening standard

22          Courts must conduct a preliminary screening in any case in which a prisoner seeks redress

23   from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

24   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

25   that are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

26   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1),

27   (2). In addition to the screening requirements under § 1915A, the Prison Litigation Reform Act

28
     Case 2:19-cv-02087-APG-BNW Document 2 Filed 10/14/20 Page 2 of 5




 1   requires a federal court to dismiss a prisoner’s claim if it “fails to state a claim on which relief

 2   may be granted.” 28 U.S.C. § 1915(e)(2); accord Fed. R. Civ. Proc. 12(b)(6).

 3           Dismissal for failure to state a claim under § 1915(e)(2) incorporates the standard for

 4   failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). Watison v. Carter, 668

 5   F.3d 1108, 1112 (9th Cir. 2012). To survive § 1915 review, a complaint must “contain sufficient

 6   factual matter, accepted as true, to state a claim to relief that is plausible on its face.” See Ashcroft

 7   v. Iqbal, 556 U.S. 662, 678 (2009). The court liberally construes pro se complaints and may only

 8   dismiss them “if it appears beyond doubt that the plaintiff can prove no set of facts in support of

 9   his claim which would entitle him to relief.” Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir.

10   2014) (quoting Iqbal, 556 U.S. at 678).

11           In considering whether the complaint is sufficient to state a claim, all allegations of

12   material fact are taken as true and construed in the light most favorable to the plaintiff. Wyler

13   Summit P’ship v. Turner Broad. Sys. Inc., 135 F.3d 658, 661 (9th Cir. 1998) (citation omitted).

14   Although the standard under Rule 12(b)(6) does not require detailed factual allegations, a plaintiff

15   must provide more than mere labels and conclusions. Bell Atlantic Corp. v. Twombly, 550 U.S.

16   544, 555 (2007). A formulaic recitation of the elements of a cause of action is insufficient. Id.

17   Unless it is clear the complaint’s deficiencies could not be cured through amendment, a pro se

18   plaintiff should be given leave to amend the complaint with notice regarding the complaint’s

19   deficiencies. Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995).

20           B.      Screening the complaint

21           In his complaint, Plaintiff alleges that “doctors” beat him and his sister. (Compl. (ECF No.

22   1-1 at 4).) He states that the Department of Health and Human Services Division of Public and

23   Behavioral Health’s Complaint Coordinator refused to investigate his allegation. Id. He explains

24   that the Complaint Coordinator reasoned that it was unsure whether the same staff members

25   allegedly involved in the incident would still be employed with the facility after 12 months. Id.

26   According to Plaintiff, the Department had a duty to investigate his complaint. Id. And it

27   breached this duty by not investigating. Id. As a result, Plaintiff seeks a million dollars in

28   monetary damages. Id. at 9.


                                                   Page 2 of 5
     Case 2:19-cv-02087-APG-BNW Document 2 Filed 10/14/20 Page 3 of 5




 1          Even liberally construing the complaint, Plaintiff does not state a claim against the

 2   Department of Health and Human Services Division of Public and Behavioral Health. While

 3   Plaintiff generally describes the underlying circumstances that prompted him to file this lawsuit,

 4   he does not provide sufficient factual allegations for the Court to understand which legal claims

 5   he seeks to assert against this defendant. Without additional factual allegations regarding the

 6   underlying dispute and the Departments’ role in the case, the Court is unable to determine exactly

 7   what claims Plaintiff is attempting to allege against the defendant. Additionally, whereas the

 8   caption in Plaintiff’s complaint lists the Department of Health and Human Services Division of

 9   Public and Behavioral Health as the defendant, he later names the Department’s Complaint

10   Coordinator as the only defendant. Id. at 2.

11          The Court, therefore, will dismiss Plaintiff’s complaint for failure to state a claim, but

12   with leave to file an amended complaint to clarify the claims and defendants in this matter, as

13   well as the Court’s jurisdiction in this case.

14          To help Plaintiff file a properly formatted complaint, the Court now advises Plaintiff of

15   the following requirements under the Federal Rules of Civil Procedure. Plaintiff is also advised

16   that failure to comply with these rules when drafting and filing his amended complaint may result

17   in this action being dismissed.

18           First, Plaintiff is advised that he must specify which claims he is alleging against which

19   defendants. Although the Federal Rules of Civil Procedure adopt a flexible pleading policy,

20   Plaintiff still must give defendants fair notice of each of the claims he is alleging against each

21   defendant. Specifically, he must allege facts showing how each named defendant is involved and

22   the approximate dates of their involvement. Put another way, Plaintiff should tell the Court, in

23   plain language, what each defendant did to him and when. “While legal conclusions can provide

24   the framework of a complaint, they must be supported with factual allegations.” Ashcroft v. Iqbal,

25   556 U.S. 662, 679 (2009).

26          Second, Plaintiff’s amended complaint must be short and plain. The simpler and more

27   concise Plaintiff’s complaint, the easier it is for the Court to understand and screen it. The Federal

28   Rules also require this. Under Federal Rule of Civil Procedure 8, Plaintiff’s amended complaint


                                                      Page 3 of 5
     Case 2:19-cv-02087-APG-BNW Document 2 Filed 10/14/20 Page 4 of 5




 1   must contain “a short and plain statement of the claim showing that [Plaintiff] is entitled to

 2   relief.” Fed. R. Civ. P. 8(a)(2). “Each allegation must be simple, concise, and direct.” Fed. R. Civ.

 3   P. 8(d)(1). “A party must state its claims or defenses in numbered paragraphs, each limited as far

 4   as practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b). “[E]ach claim founded on a

 5   separate transaction or occurrence . . . must be stated in a separate count.” Id.

 6          Third, Plaintiff may not raise multiple unrelated claims in a single lawsuit. The Federal

 7   Rules of Civil Procedure do not permit a litigant to raise unrelated claims involving different

 8   defendants in a single action. A basic lawsuit is a single claim against a single defendant. Federal

 9   Rule of Civil Procedure 18(a) allows a plaintiff to add multiple claims to the lawsuit when those

10   claims are against the same defendant. Federal Rule of Civil Procedure 20(a) allows a plaintiff to

11   add multiple parties to a lawsuit where the right to relief arises out of the “same transaction,

12   occurrence, or series of transactions or occurrences.” Fed. R. Civ. P. 20(a)(2)(A). “However,

13   unrelated claims that involve different defendants must be brought in separate lawsuits.” Bryant v.

14   Romero, No. 1:12-CV-02074-DLB PC, 2013 WL 5923108, at *2 (E.D. Cal. Nov. 1, 2013) (citing

15   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007)). This rule is intended to avoid confusion,

16   which arises out of bloated lawsuits.

17          Lastly, Plaintiff’s amended complaint must be complete in and of itself. If Plaintiff

18   chooses to file an amended complaint, he is advised that an amended complaint supersedes the

19   original complaint and, thus, the amended complaint must be complete by itself. See Hal Roach

20   Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (holding that

21   “[t]he fact that a party was named in the original complaint is irrelevant; an amended pleading

22   supersedes the original”); see also Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012)

23   (holding that for claims dismissed with prejudice, a plaintiff is not required to reallege such

24   claims in a subsequent amended complaint to preserve them for appeal). Plaintiff’s amended

25   complaint must contain all claims, defendants, and factual allegations that Plaintiff wishes to

26   pursue in this lawsuit. Moreover, Plaintiff must file his amended complaint on this Court’s

27   approved form, which the Clerk of Court will send Plaintiff.

28


                                                  Page 4 of 5
     Case 2:19-cv-02087-APG-BNW Document 2 Filed 10/14/20 Page 5 of 5




 1   II.    CONCLUSION

 2          IT IS THEREFORE ORDERED that Mr. Williams’ application to proceed in forma

 3   pauperis (ECF No. 1) is GRANTED.

 4          IT IS FURTHER ORDERED that the clerk of court must detach and file Mr. Williams’

 5   complaint (ECF No. 1-1).

 6          IT IS FURTHER ORDERED that Mr. Williams’ complaint is dismissed without prejudice

 7   and with leave to amend.

 8          IT IS FURTHER ORDERED that the Clerk of Court shall mail Plaintiff a copy of the

 9   prisoner, pro se form complaint.

10          IT IS FURTHER ORDERED that if Plaintiff chooses to amend his complaint, he must do

11   so by November 13, 2020. If Plaintiff chooses not to amend his complaint, this Court will

12   recommend that his case be dismissed.

13          DATED: October 14, 2020

14

15
                                                         BRENDA WEKSLER
16                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
27

28


                                                Page 5 of 5
